    Case: 1:17-md-02804-DAP Doc #: 2690 Filed: 09/30/19 1 of 4. PageID #: 418602


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION,                                                       MDL NO. 2804
OPIATE LITIGATION
                                                                                    Case No. 17-MD-2804

                                                                                    Judge Dan Aaron Polster
THIS DOCUMENT RELATES TO:


Rees v. McKesson Corporation, et al.      Ellis v. Purdue Pharma, L.P., et al.      Simonson v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45252                   MDL Case No. #1:19-op-45464               MDL Case No. #1:19-op-45479

Wood v. Purdue Pharma L.P., et al.        DeMaro v. Purdue Pharma, L.P., et al.     Delancey v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45264                   MDL Case No. #1:19-op-45465               MDL Case No. #1:19-op-45480

Salmons v. Purdue Pharma L.P., et al.     Cruz v. Purdue Pharma, L.P., et al.       Stewart v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45268;                  MDL Case No. #1:19-op-45466               MDL Case No. #1:19-op-45481

Ambrosio v. Purdue Pharma L.P., et al.    Paul v. Purdue Pharma, L.P., et al.       Shewmake v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45375                   MDL Case No. #1:19-op-45467               MDL Case No. #1:19-op-45482

Flanagan v. Purdue Pharma L.P., et al.    Lechuga v. Purdue Pharma, L.P., et al.    Weatherwax v. Purdue Pharma, LP., et al.
MDL Case #1:18-OP-45405                   MDL Case No. #1:19-op-45468               MDL Case No. #1:19-op-45483

Whitley v. Purdue Pharma LP., et al.      Brumbarger v. Purdue Pharma, LP., et al. Martinez v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45598                   MDL Case No. #1:19-op-45469              MDL Case No. #1:19-op-45484

Roach v. McKesson Corporation, et al.     Means v. Purdue Pharma, L.P., et al.      Warren v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45662               MDL Case No. #1:19-op-45470               MDL Case No. #1:19-op-45486

Hunt v. Purdue Pharma L.P., et al.        Peterson v. Purdue Pharma, L.P., et al.   Carlson v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45681               MDL Case No. #1:19-op-45472               MDL Case No. #1:19-op-45487

Hanlon v. Purdue Pharma L.P., et al.      Hampel v. Purdue Pharma, L.P., et al.     Flach v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45052               MDL Case No. #1:19-op-45473               MDL Case No. #1:19-op-45488

Doyle v. Purdue Pharma L.P., et al.       Whittaker v. Purdue Pharma, L.P., et al. Ivie v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46327               MDL Case No. #1:19-op-45475              MDL Case No. #1:19-op-45489

Moore v. Purdue Pharma L.P., et al.       Tuttle v. Purdue Pharma, L.P., et al.     Cherry v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46305               MDL Case No. #1:19-op-45476               MDL Case No. #1:19-op-45490

Artz v. Purdue Pharma, L.P., et al.       Hamawi v. Purdue Pharma, L.P., et al.     Ortiz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459               MDL Case No. #1:19-op-45477               MDL Case No. #1:19-op-45492

Rodriquez v. Purdue Pharma, L.P., et al. Gauthier v. Purdue Pharma, L.P., et al.    Meinecke v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45463              MDL Case No. #1:19-op-45478                MDL Case No. #1:19-op-45493




                                                              1
     Case: 1:17-md-02804-DAP Doc #: 2690 Filed: 09/30/19 2 of 4. PageID #: 418603



   Brant v. Purdue Pharma, L.P., et al.
   MDL Case No. #1:19-op-45494

   Williams, v. Purdue Pharma, L.P., et al.
   MDL Case No. #1:19-op-45485


       JOINT PROPOSED SCHEDULING ORDER AND POSITIONS ON SCHEDULING

Proposed Scheduling Order:

    1. NAS Plaintiffs shall disclose on October 2, 2019 the four cases that will be amended, the
       identities of the plaintiffs in those four cases, the definitions of the classes those plaintiffs seek
       to represent, and the identities and area of expertise for any experts whom plaintiffs intend to
       offer in support of class certification.

    2. NAS Plaintiffs shall file their amended complaints in four of the cases to which this Order is
       applicable no later than October 7, 2019. These complaints will be subject to no further
       amendment and will be the subject of the representative motions for class certification to be
       heard by the Court.

    3. Plaintiffs shall produce to defendants on October 7, 2019 completed, signed fact sheets for all
       plaintiffs identified in the four amended complaints. In order for a fact sheet to be complete it
       must be accompanied by all requested documentation. The fact sheet to be completed by
       Plaintiffs is attached hereto as Exhibit A.

    4. Plaintiffs shall respond to defendants’ discovery requests, and produce responsive, non-
       privileged documents, within 14 days of service of any requests.

    5. Plaintiffs shall file their consolidated motion for class certification, accompanied by any expert
       reports, on October 21, 2019.

    6. Plaintiffs shall make their experts and class representatives available for deposition before
       November 22, 2019.

    7. Defendants’ opposition to class certification, accompanied by any expert reports, shall e due
       on December 9, 2019.

    8. Defendants shall make their experts available for deposition before December 20, 2019.

    9. Plaintiffs’ reply shall be due on December 30, 2019.


Plaintiffs’ Position:

Plaintiffs object to the Court’s order (as communicated by the Special Master), requiring them to
conclude all class certification proceedings by end of year. As the Court is aware, Plaintiffs have
fought long and hard against the efforts of the PEC to sweep these claims under the rug, while
concomitantly and falsely asserting that these interests are being protected by the PEC. It is only now
that Plaintiffs have been allowed an opportunity to begin to advocate for themselves and the putative
classes.

                                                       2
     Case: 1:17-md-02804-DAP Doc #: 2690 Filed: 09/30/19 3 of 4. PageID #: 418604

These are highly serious matters which require best efforts and undivided attention from putative class
counsel and this Court. The interests of the NAS infants and children under this Court’s protection
demand that the process take place judiciously and with a mind toward the gravity of their plight.
Rushing through this process is highly inappropriate.

To that end, Plaintiffs join in this proposed scheduling order with serious objection. All dates must
move forward by four months, including the filings of Motions for Class Certification by February
8, 2020. Nothing less will allow Plaintiffs and the putative class their due process of law.

Defendants’ Position:

Defendants have negotiated and proposed this schedule, which concludes on December 30, 2019, in
keeping with the Court’s order to provide a schedule for class certification ending by the end of the
year. The Court’s order arose from unilateral motions by the NAS Plaintiffs to which Defendants
were not given time to respond. Defendants have objected to the Special Master and continue to object
to this deadline, which does not provide adequate time for Defendants to conduct discovery of
Plaintiffs’ class representatives.

Defendants have sought for a month to mitigate the effects of this compressed schedule by starting the
discovery process promptly. On August 25, Defendants requested from Plaintiffs the most basic
information about their claims, including in which cases amendments will be filed, what the putative
classes will be, what claims are being asserted on behalf of those classes, who the class representatives
will be, and what law or laws will be at issue. Plaintiffs have not provided substantive responses and
have indicated that they are not able to do so until their amended complaints are due on October 7. As
a result, Defendants have been unable to prepare for or begin conducting discovery.




Dated: September 30, 2019

                                              Respectfully submitted,

                                              /s/ Scott R. Bickford
                                              MARTZELL, BICKFORD & CENTOLA
                                              Scott R. Bickford (La. 1165)
                                              Spencer R. Doody (La. 27795)
                                              338 Lafayette Street
                                              New Orleans, Louisiana 70130
                                              Telephone: 504-581-9065
                                              Email: srb@mbfirm.com; srd@mbfirm.com


                                              /s/ Donald Creadore
                                              THE CREADORE LAW FIRM, P.C.
                                              Donald Creadore (NY Reg. No. 2090702)
                                              450 Seventh Avenue – 1408
                                              /s/ Donald
                                              New  York,Creadore
                                                          NY 10123
                                              Telephone: 212-355-7200
                                              Facsimile: 212-583-0412
                                              Email: Donald@creadorelawfirm.com

                                                     3
     Case: 1:17-md-02804-DAP Doc #: 2690 Filed: 09/30/19 4 of 4. PageID #: 418605
                                             /s/ Celeste Brustowicz
                                             COOPER LAW FIRM, LLC
                                             Celeste Brustowicz (pro hac vice)
                                             Barry J. Cooper, Jr. (pro hac vice)
                                             Stephen H. Wussow (pro hac vice)
                                             Victor Cobb (pro hac vice)
                                             1525 Religious Street
                                             New Orleans, LA 70130
                                             Telephone: 504-399-0009
                                             Email: cbrustowicz@sch-llc.com

                                             /s/ Kevin W. Thompson
                                             THOMPSON BARNEY LAW FIRM
                                             Kevin W. Thompson (pro hac vice)
                                             David R. Barney, Jr. (pro hac vice)
                                             2030 Kanawha Boulevard
                                             East Charleston, WV 25311
                                             Telephone: 304-343-4401
                                             Facsimile: 304-343-4405
                                             Email: kwthompsonwv@gmail.com


                                              /s/ Kent Harrison Robbins
                                             THE LAW OFFICES OF KENT HARRISON ROBBINS, P.A.
                                             Kent Harrison Robbins (pro hac vice)
                                             242 Northeast 27th Street
                                             Miami, Florida 33137
                                             Telephone: (305) 532-0500
                                             Facsimile: (305) 531-0150
                                             Email: khr@khrlawoffices.com


                                      CERTIFICATE OF SERVICE

       A copy of the foregoing was filed via the Court’s electronic filing system on September 30,

2019. Notice of this filing will be sent by e-mail through the Court’s electronic case-filing system to

all counsel of record.

                                              /s/Scott R. Bickford
                                              SCOTT R. BICKFORD




                                                    4
